department of the treasury employer_identification_number contact person - id number contact telephone number internal_revenue_service p o box cincinnati oh number release date date date uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of sec_4945 of the code as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in sec_117 of the code description of your request you will operate a scholarship program whose purpose is to provide scholarships to recipients for tuition and related expenses required to attend an educational_institution domiciled in the united_states and described in sec_170 of the code the proceeds from you are to be used to cover tuition including housing_expenses books and supplies and other expenses associated with attending university if a scholarship recipient has been awarded direct financial aid grants by a university such grants shall be supplemented by you to cover the remaining balance of the recipient’s tuition and related expenses letter catalog number 58263t you will increase or decrease the number of grants awarded each year based upon the number of qualified applicants the program attracts and the availability of funds your scholarships are renewable for succeeding academic years to retain the scholarship for succeeding years the recipient must maintain at least a grade point average however you may waive the requirement if you determine that the recipient shows sufficient academic potential that it is willing to continue the scholarship an eligible candidate must be a high school senior who has been accepted to a qualifying university as described in sec_170 of the code but lacks the financial resources to attend recipients will be chosen by a selection panel the panel will be composed of at least three individuals selected by you who may or may not be members of your board_of directors the individuals on the selection panel will not be eligible to receive any grants from the proposed program and they will not otherwise be able to derive a private benefit directly or indirectly if certain potential recipients are selected over others the selection panel members will be required to disclose any relationships that may have an impact on their independence in selecting scholarship recipients the selection panel will evaluate all applicants by considering a candidate’s academic achievement moral character motivation and financial need the selection panel may also include consideration of a candidate’s writings and personal interviews determinations of academic admissibility and financial need will be based on information deemed pertinent by you but may include high school transcripts resumes results of aptitude or achievement tests recommendations of teachers or advisors and financial information provided by the candidate and or his or her family the selection panel will propose grantees to your board_of directors after reviewing the selection panel’s proposals your board will make the final selection of recipients your board may accept any all or none of the proposed grantees and determine the amounts to be awarded to each funds will be paid directly to the universities on an annual basis to defray tuition and other related costs only if the recipient is enrolled at the university in good standing and he or she maintains the qualifying grade point average which shall be verified and reported to you by the university in the event a student withdraws from school to the extent tuition is refundable funds will be returned a student who does not comply with the renewal criteria will not be eligible for funds in future years on an annual basis each recipient must submit a copy of their transcript from the university which details the courses taken and the grade point average achieved if you do not receive a report within ninety days of the conclusion of the university’s school year you will initiate an investigation and require the recipient furnish you with such report letter catalog number 58263t you will arrange to receive and review grantee reports annually if you determine that any part of a grant has been used for improper purposes you will secure the grantee’s assurance that all funds will be rebated by the application of those funds to the purposes of the grant and that future diversions will not occur require that funds which cannot be applied to the purposes of the grant be rebated to you and require the grantee to take extraordinary precautions to prevent future diversions from occurring no scholarship or other grant will be awarded to a member of your board or to any disqualified_person with respect to you including any individuals related to members of your board and any persons related to the substantial contributors to you no scholarship or other grant will be awarded for a purpose that is inconsistent with the purposes described in sec_170 of the code you will maintain case histories including the recipient's name address the materials used in evaluating his or her candidacy or proposal the purpose and amount of the award the manner of solicitation and the relationship if any to officers board_of directors or the founder of or substantial_contributor to you basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
